Title: To James Madison from William Willis, 15 December 1802
From: Willis, William
To: Madison, James


					
						Respected Sir,
						Barcelona Decr. 15th. 1802.
					
					The principle object of this letter is to transmit you the within Coppy of a Circular letter Rec’d from Tunis by way of Italy and also to Enclose you the Coppy of an affidavit of Mumford & Bowen before Mr. Cathalan the Object of which is expressed at the bottom of it.
					I have no late information of the Cruising Ground of the Pyrates of Tripoly but Some time in October they were off Malta with four sail.  There has however been no late Captures and it is hoped that the Vigilance of the United States Squadron will effectually prevent the Capture of any of our Vessells.  I am Sir With Respectful Esteem Your Hbl Serv
					
						Willm. Willis
					
				 
					Enclosure
					The note below is written on the bottom of O’Brien’s circular dated 15 Oct. 1802.
					
						
							Barcelona Decr. 11th. 1802
						

						The above letter I suppose to be wrong dated as it is probable it was wrote on the 15th. of Novr.
						
							Willm. Willis
						
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
